
	

114 HRES 371 IH: Expressing the sense of the House of Representatives that there should be established a “National African Immigrant Heritage Month” in September to celebrate the great contributions of Americans of African immigrant heritage in the United States who have enriched the history of the Nation.
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 371
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Ms. Clarke of New York (for herself, Ms. Meng, Ms. Lee, Mr. Serrano, Mr. Payne, Mrs. Watson Coleman, Mrs. Lawrence, Ms. Norton, Mr. Hastings, Ms. Wilson of Florida, Ms. Jackson Lee, Mr. Lewis, and Mr. Rangel) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that there should be established a National African Immigrant Heritage Month in September to celebrate the great contributions of Americans of African immigrant heritage in
			 the United States who have enriched the history of the Nation.
	
	
 Whereas people of recent African immigrant heritage are found in every State of the Union; Whereas the history of Americans of African immigrant heritage in the United States is inextricably tied to the story of the Nation;
 Whereas the community of Americans of African immigrant heritage in the United States is an inherently diverse population comprised of more than 45 distinct ethnicities and more than 500 language dialects;
 Whereas Americans of African immigrant heritage in the United States come from all regions in Africa and do not constitute a homogeneous group, including people from different national, linguistic, ethnic, racial, cultural, and social backgrounds;
 Whereas Americans of African immigrant heritage in the United States came to the United States voluntarily, and are distinct from African-Americans, the latter of whom are descendants of mostly West and Central Africans who were involuntarily brought to the United States by means of the historic Atlantic slave trade;
 Whereas the month of September has been celebrated by the Africans and allies of Montgomery County, Maryland, since 2008, month-long proclamations have been issued by more than 20 Governors since 2011 and the White House acknowledged the month in 2012 and hosted a full day White House Briefing in 2013 because African Union Day is on September 9;
 Whereas recent African immigrants have made significant contributions to American culture such as having high educational and income levels, as well as contributing to many areas of American life such as the military, health care, arts, education, community service, and public policy;
 Whereas raising awareness about African immigrant heritage is crucial to effectively fighting disparities within the greater Black population in the American narrative and is essential to building a stronger community and a stronger America;
 Whereas during the 17th, 18th, and 19th centuries, a significant number of slaves from the Africa region were brought to the United States;
 Whereas African immigrants from Cape Verde first came to the United States in the 1790s; Whereas the Cape Verdean immigrants arrived aboard New England whaling ships, which would often pick up crewmen off the coast of Cape Verde in Africa and their descendants include the legendary Lena Horne and sailors who fought in the Union Navy;
 Whereas in 1922, the United States Government restricted the immigration of peoples of color, greatly reducing Cape Verdean immigration;
 Whereas the new regulations also prevented Cape Verdean Americans from visiting Africa for fear of being denied reentry into the United States;
 Whereas in the 1960s to 1970s, due to the more racially inclusive regulations of the Immigration and Nationality Act of 1965, more African immigrants from across the continent came to the United States primarily as students;
 Whereas in the 1980s and 1990s, Africans in the United States were primarily refugees, who were fleeing hardships from countries such as Ethiopia, Liberia, Sierra Leone, Somalia, and Sudan;
 Whereas in the 2000s, Africans in the United States were largely beneficiaries of the highly popular Department of State program known as the Diversity Visa Lottery Program;
 Whereas much like the United States, the countries in Africa faced obstacles of in-country slavery and colonialism and struggled for independence;
 Whereas the independence movements in many countries in Africa during the 1960s and the consequential establishment of independent democratic countries in Africa strengthened ties between the region and the United States;
 Whereas the 44th President of the United States, Barack Hussein Obama, is of Kenyan descent; Whereas the countries in Africa are important economic partners of the United States;
 Whereas the people of Africa share the hopes and aspirations of the people of the United States for peace and prosperity throughout the world, but there remains much to be done to ensure that Americans of recent African immigrant heritage have access to resources and a voice in the United States Government and continue to advance in the political, social, and economic landscape of the United States; and
 Whereas celebrating National African Immigrant Heritage Month in September would provide the people of the United States with an opportunity to recognize the achievements, contributions, and history of and to appreciate the challenges faced by Americans of recent African immigrant heritage: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)a National African Immigrant Heritage Month should be established to celebrate the significant contributions of Americans of recent African immigrant heritage to the history of the United States; and
 (2)the people of the United States should observe the month with appropriate ceremonies, celebrations, and activities to recognize that Americans of recent African immigrant heritage enhance the rich diversity of and strengthen the United States.
			
